.




    Honorable Cecil M. Pruett        Opinion No. WW-953
    County Attorney                  Re: (1) satisfectlon of a tax
    Hutchinson County                    judgment based upon taxes
    526 Weatherly                        assessed against personal
    ~Borger, Texas                       property by execution upon
                                         and sale of other personal
                                         property belonglrg to same
                                         owner-and within the statu-
                                         tory exemption from forced
                                         sale D
                                         (2) Authorlzatlon of tax
                                         collector and officers serv-
                                         ing Writs OS Exectitionto
                                         levy upon, seize and sell
                                         certain assessed personal
                                         property within statutotiy
                                         exemption from forced aale.
    Dear Mr. Pruett:
             As yoilrrecent letter request5 our opinion upon two
    questions as above referenced, we.shall consider them Ln turn.
    The first part of your letter reads as follows:
             "The collection of delinquent ad valorem
        taxes Levied upon automobiles has become an
        issue of concern both to the citizens of this
        commnlty  and to the taxing units involved.
        There are certain questions which, when
        answered, may provide a feasible and.economi.cal
        basis for the solution to the problem encountered
        in,connection with this matter.
               "The taxing unit Involved is an independent
        school district and the situation w,hichexists is
        that many of the citizens no lohger own the
        automobile upon which the tax was levied. Judg-
        ments are being taken against the persons by ..
        whom the tax is owed, which juagment lxicludes.‘a
        f’orsclosure  of the tax 1l.m upon the.particular
        automobile involved.
             “CAN AN EXECUTION ON A TAX JUDGMENT BASED
        UPON w     ASSBSSXD AQAINST PERSONAIiPROPERTY
Honorable Cecil M. Pruett. purge2            Opinion No. WW-953


    BE SATISFIED THROUGH THE EXECUTION UPON AND SALE
    OF PERSONAL PROPERTY NOT ASSESSED AS SUCH. BE-
    LONOING TO THE SAME OWNER, AND WITHIN THE EKEMP-
    TION FROM FORCED SALE UNDER THE HOMESTEAD LAWS?"
         We ansuer this question in the negative.
         Concerning protection of property from forced sale, the
Texas Constlt,utlonby Art. 16, sec. 49, conferred a power and a
duty upon the Legislature as foll.ows:
         "The Legislature shal.1have power and it
    shal.1be its du~tg,to pro!.e?tby law from
    forced sa1.ea ce,r?:ain
                          portion of the personal
    property of all.neads of Samllles,,er#.d
                                           also
    of unmarried adults, ma1.eand femal~e."
         In partial execution of this ,provislon,the Legislature
specified certain personal property es exempt, by Article 3832,
R.C.S., which we quote in pert.:
         "The following property shail be reserved
    to everg~family, exempt-from attackiect or
    execu.tionand ever-p other specles,.ofSo;ced
    sale Sot:the payment of debts, except as here-
    inafter provided:
         "1.. The homeskead of the family.
         *



         The teijm"carriage" as used in Art. 3832 has been deftied
to lEn,ludean crutomoblle. Parkei?v. Sweet.,I.27S.W. 881 (Tex.
Civ. App. 1.910); I&inn v. Lenaford Inv:Co.., 36 S.W.2d 1079
(Tex. Clv-.App, 1931)*
         In the case of a hx. ?iRIUiz,an apparent conflict exists
between tillsexemptlon statute cm>3Art. 7272, R.C.S., the perti-
nent part of which is es Soilovs:
         "All real and personal property held or
    OUn6d by any person In this Skte  shall b6
    liable for all State end County Taxes due bg
    the owner thereoS,~lncludir~~tax on real estate,
    personal property and poll tax; anilthe Tax
    Collector shall levy or;spy personal or real
    proper~kyto be Sound lfihis county ~tosatisfy
    all del.lnquenttaxes, any law .tothe contrary~
    notvlthster:dFng; " ~ " ~   " UN
                           page 3
Honorable Cecil M. Pr,irs?.i.,             Opinion No. WW-953


          rts. 7273 and 7274 provide for sales of personal
         d
property. We have found no authorities either In Texas or'.ln
any other jurisdiction discussing the precise question you ask.
As pointed out in.an annotation at 159 A,L.R, 461 there is a
distlnctFon between exempting property from taxation and exempt-
ing It from seizure and sale to satisfy a ju.dgmentfor taxes.
The general rule 18 that an exemptlon of property from taxation
daes not lmpliedly exempt it from seizure and sale to satisfy
taxes validly levied upon otherproperty or upon the person own-
lx-&the tax-exempt property. u at p* 464.. This is the rule in
Texas, Ring v. Williams, 35 S.W, 733 (Tex. Clv. App. 1896).~
However, statutes exempting property from forced sale, such as
Art, 3832, have been accorded uniformly liberal constructions
In order to effectuate their purposess as contemplated by the
Constitution. See Smlthv. McBrvde, 173 S.W. 234 (Tex. 'Civ.
App. 1915); Rodgers v. Feruueon, 32 Tenn. 533 (1870).  Had the
Legislature Intended to remove the protection from seizure and
forced sale afforded by Art. 3832 in the case.of a tax debt>-
it would certainly have used specific language so indicating.
In the absence of s-schlanguage, we see no basis for reading in
such an exception..
    The second part of your letter reads as follows:
         "In SRUGART VS. NOCONA INDEPENDENT SCHOOL
    DISTRICT, 288 S.W.2d 243 on Page 246, the Fort
    Worth Court of Xvi1 Appeals states, 'In partiqular,


  In 1929 the 4lst Legislature, by an act codified ab Art. 7328a,
R.C.S., lmpliedlg repealed conflicting parts of Arts, 7272 to
7283 authorleirg summary sales of real property for collection
of delinquent taxes o plncan v. ffabler,215 S.W. 26 155 (Tex.
Civ. App. 1948); Amaimo v. Carter, 212 S.W. 26 950 (Tex. Clv. App.
1948, err. ref. n.r.e.). Apparently the provisions of these
Articles deal-   wfth personal property were unaffected. See
Shugart v. Nocona IndeDendent School District, 288 S.W. 26 243
vex. Clv. App. 1956)e
2
  As further zm~batantlatlonof this opinion, it Is pointed out
that the last amendment of Art+ 7272 was by Act of the 42iidLeg.
In 1931 (p-
         (pGl237,
             237. ch..141,        1). whereas Article 3832 was
                        141. sec. lj,
amended $0
        to Ita-pre8en.t.
            Its pre8en.t. form In 1.935
                                  1.935by the 44th I.egisla.ture
                                                               (p.
384, ch. 145, sec.  1’). thereby constltutlng
               sec. 1').                       It the latest leg-
islatl.veexpression upon the matter. 39 Tex. Jur, Statutes,
SbC. 74.
Honorable Cecil M. P,rue.tt,
                           page 4            Opinion No. WW-953


    the tax collector can levy upon and seize and
    sell any personal property of the tax debtor,
    applying the proceeds of the sale upon the debtor's
    tax indebtedness, secured or not by a tax lien.'
            "Uy   second question relates to this state-
    ment.
         "ARE BOlR TRE TAXCOLkTOR    AND OFFICERS
    SERVING WRITS AUTHORIZED TO LEVY UPON AND SEIZE
    AND SELL SUCH PBRSONAL PROPERTY WREN SUCR PER-
    SONAL PROPERTY IS WITHIN TRE EXCEPTIONS FROM
    FORCED SALE ALLOWED BY HOMESTEAD LAWS?"
    We also answer this quesklon in the negative.
          The ShuRart c.aseinvolved no question of exemption of
property under homessead laws. There, non-exempt personal prop-
erty of the plalritlffwas seized by the school district, which
was ~the taxing authority, and its tax assessor-collector to
satisfy a tax which had been levied upon plaintiff's 011 and gas
lease, while a foreclosure suit was pending.
         As pointed out above, personal property within the ex-
emption from forced sale provided by Art. 3832 Is not subject
to seizure and sale for a tax debt. Therefore, a speclflc,
enforceable lien against the property assessed vould be required
to subject it to seizure and sale.
         In the case of real property, a lien Is specifically
given for taxes due thereon. Art. 8, sec. 15, Constitution of
Texas. Art. 7172, R~.C.S. Under these provisions the homestead
-a
of a family may be sold for taxes due thereon, not.wlthstan.dlng
its exemption from forced sale provided by Art. 16, sec. 50 of
the Texas ConstFtu.tlon..Clt of S    Antonio v. TosDDemein    104
Tex. 43 133 S.W. 416 (lgw%er             there is no general'lien
upon pehonal property‘for taxes due ttbreon.    See In re Bra-on,
62 F. 26 959 (C.C.A..Tex..1.9333.3 Except for specific situations,
a taxing authority has only the right to sell after judgment on
an ordinary wrft of execution, the levy of which will create a
lien. Mar0 Co., Inc. v. State, 168,S.W..2d 510 Tex. Clv. App.
1943, em;        40             Taxation,,sec. 1 e

3
  There are tax liens created on personalty in specific sltua-
tlons. See Arts. 7048 and 7269; In re Br'annon,supra.
. .




      Honorable Cec:il14.Pr:.l::t
                              i,,page 5          Opinion No, WW-953


                Art ICY?, R .C,S_1 provider that tares Levied by a citg
      "shall be h lien upon the property upon which they are assessed'
      and glves the assessor and collector'power "to l.evyupon any
      personal property to satisfy" such taxes. Tflereis, therefore,
      a lien UpOn  specific personal property Which has been assessed
      for city taxes, See City of Lubbock v, South_Plalns Hardware
      co., 111 S.W.2d 343 (Tex. Civ, App. 1937). It was determined
      in Mission Independent School District v. Armstrong 222 3,W.
      201 (Tex...Com.App.. 1920) that ~theprovlslons of this article
      were adopted by,reference and made avalIable to independent 3 hool
      districts by Ar-t:.2853, R,C;S,, 19X (now A?t:.~2.758,R.c.s.),~
      which then read as follows:
               "The t;-~3:scees
                              el.ectedIn accorda::ce~l'.h
          the preceding arrlcle shall be yessed ~10l ,p1d3.1
          management and control,of the free sch<>ois of
          such lnco,rporacedt;owo~
                                 oc village, and shall in
          general be vested with Ellathe powers. r.lghts
          end duties lr?regard to t.heestablishment and
          maintaining of free schools, inCl?JdingT!xepowers
          end manner of t&x:a~l.lw
                                 for free school,pur-poses
          that are corlfewej by tne lavs of thlv state
          upon thenCo~Jx:~'i~
                           m Ward of aldermen of irwor~-
          poreted cltlas end tonnes"'


      carried forward frem.%he o:d Art+ 2853 IR.C.,S.1911), wr.lch
      adopted by reference the p.rovlalor:.s
                                           of A; '5.1.
                                                    .i%if;
                                                        , and upon which.
                         isc.lslonwas based, rt tnerafore appears that
      the MiSSiOn I.3=.D~.
      the cr.;y1161;up~3~1speclfl::personal property assessed by aschool
      d,lstrrcf-
               was le.glsIaiedout.of existence. Unti' the Legislature
      sees fit to provlde a method for flxlng a t.axlien upon person.el
      property nhlch 13 erempt:from forced saie. r;i: method exists for
      enforcing the 'taxaglirimt3uc.Q pr0pert.y..
. .




      Honorable Cecil M. Pruett, page 6         Opinion No. WW-953


                                   SUMMARY
               An Independent school district's personal
          property tax a*sessment upon property which 13 exempt
          from forced sale under Art. 3832, R.C.S., even when
          reduced to judgment, carries.wlth It no enforceable
          lien upon the specific property assessed end may not
          be enforced by seizure and sale of that property or
          exempt property which replaces It.
                                     Yours   very truly,
                                     WILL WILSON
                                     Attorney General of Texas
                                     By s/James R. Irlon
                                          James R. Irion
                                          Assistant

      JRI:cm:wc
      APPROVED:
      OPINION COMMITTEB:
      W.V. Geppert, Chairman
      Robert Walls
      Bob Eric Shannon
      W.E. Allen
      REVIEWJZDFOR THE ATTORNEY GENERAL
      .By: Leonard Pessmore